DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restriction
 	Applicant’s first response, filed 05/18/2021 (original) and 07/26/2021 (corrected), elected claim(s) 26-28 and 45-46 without traverse and changed the dependencies of claim(s) 2, 4-12 and 16 to independent claim(s) 26 or 45. In response to the first response, a non-compliance was filed 08/17/2021. Applicant filed a second response on 10/18/2021 electing claim(s) 26-28 and 45 without traverse and a third response (preliminary/supplemental amendment) on 11/05/2021 electing claim(s) 26-28 and 45 and adding new claim(s) 47-60. Therefore, claim(s) are 26-28, 45, and 47-60 is/are pending and claim(s) 1-13, 16-17, and 46 is/are withdrawn from consideration while claim(s) 14-15, 18-25, and 29-44 was/were previously cancelled. 

Claim Objections
 	Claim(s) 26 is/are objected to because of the following informalities:  
Claim 26 recites “RCC reconfiguration” but it should be “RRC reconfiguration”.
Appropriate correction is required.

Specification
  	The disclosure is objected to because of the following informalities: 
[0178] of the original filed specification recites “RCC reconfiguration” but it should be “RRC reconfiguration”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 26-28, 45, 47, 49, 59-60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balachandran et al. (US 2015/0271763 A1).

Regarding claim 26, Balachandran discloses A method, implemented by a wireless transmit/receive unit (WTRU) (Figs. 5 and 8: WD 16-1 (=WTRU)), to transition from a first Radio Resource Control (RRC) configuration to a second RRC configuration (Figs. 5 and 8, [0069], [0121]-[0122]: WD 16-1 determines to operate in long range extension mode (=second RRC configuration) from normal mode (=first RRC configuration) upon receiving an RRC request to operate in long range extension mode. [0071]: WD 16 modifies parameters from normal values to modified values for long , as an RCC reconfiguration (Figs. 8-9, [0122]: the request for long range extension mode is an RRC message that contains the modified values for the parameters), the method comprising: 
receiving, by the WTRU, configuration information indicating the second RRC configuration associated with a first set of Block Error Ratio (BLER) thresholds that is different from one or more BLER thresholds associated with the first RRC4Application No. 16/646,491Docket Ref.: 2017P00772WOUS configuration (Fig. 8, [0120]-[0122]: WD 16-1 receives in step 800 an RRC request (=configuration information) to operate in long range extension mode (=second RRC configuration) that includes modified values for RLM, RLF detection, and RLF recovery parameters (=first set of BLER thresholds). [0073]: the parameters include thresholds Qin and Qout corresponding to BLER, and the values of the parameters are different for normal mode and long extension mode. For example, in normal mode (=first RRC configuration) the parameters Qin and Qout are 2% BLER and 10% BLER (=one or more BLER thresholds). [0022]: in long range extension mode (=second RRC configuration) the parameters Qin and Qout are greater than 2% BLER and 10% BLER (=first set of BLER thresholds)); 
generating, based on the first set of BLER thresholds after reception of the configuration information indicating the second RRC configuration, one or more in-sync indications and/or one or more out-of-sync indications (Figs. 5 and 8, [0070], [0121]: WD 16-1 applies in step 804 the modified values (=first set of BLER thresholds) for the RLM, RLF detection, and RLF recovery parameters after receiving the request (=configuration information) for operating in long range extension mode (=second RRC configuration). [0073]: the parameters include thresholds Qin and Qout corresponding to BLER. [0062]: WD 16-1 uses the parameters Qout and Qin with the modified values as shown in Figs. 2A-B, [0022], [0059]-[0060]: WD 16-1 generates out-of-sync indications and in-sync indications based on RLM parameters, such as the thresholds Qin and Qout); and 
indicating, by the WTRU, one or more attributes associated with the one or more in- sync indications and/or the one or more out-of-sync indications ([0059]-[0060]: WD 16-1 detects a number N310, N311, increments a counter V310, uses a timer T310, uses thresholds Qout and Qin (=one or more attributes) that are associated with out-of-sync indications and in-sync indications).

Regarding claim 27, Balachandran discloses all features of claim 26 as outlined above. 
Balachandran further discloses wherein indicating of the one or more attributes associated with the one or more in-sync indications and/or the one or more out-of- sync indications ([0059]-[0060]: WD 16-1 detects a number N310, increments a counter V310, and uses a timer T310 (=one or more attributes) associated with out-of-sync indications and detects a number N311 (=one or more attributes) associated with in-sync indications)) includes compensating, by the WTRU based on at least an existing radio link monitoring (RLM) status ([0062]: the processes in [0059]-[0060] use a number of RLM parameters Qout, Qin, N310, N311, T310, T311, and T301 that are configured for long range extension mode or normal mode. [0112], [0121]-[0122]: WD 16-1 applies modified values, i.e., frequency parameter, to at least RLM. Note: [0148] of Applicant’s original specification refers compensation to modifications/changes made to timers, counters, and/or logic. Therefore, the examiner reads “compensating” as “modifying” or “changing”), for a difference between the first RRC configuration and the second RRC configuration as part of the transition from the first RRC configuration to the second RRC configuration ([0071]: WD 16 modifies parameters from normal values to modified values for long range extension mode and thus transitions from normal mode to long range extension mode. [0111]: modify values, such as RLM parameters Qout, Qin, and N310 and RLF detection parameters T310 and T304, for long range extension mode that are different from normal modes. For example, [0112]: modifying values includes modifying RLM frequency such that .

Regarding claim 28, Balachandran discloses all features of claim 27 as outlined above. 
Balachandran further discloses wherein the compensating for the difference between the first RRC configuration and the second RRC configuration ([0111]-[0112], [0121]-[0122]: WD 16-1 applies modified values to RLM, RLF, and connection establishment failure for long range extension mode that are different from normal mode. Note: [0148] of Applicant’s original specification refers compensation to modifications/changes made to timers, counters, and/or logic) includes any of: (1) applying a penalty to counters and/or timers to account for differences in an ongoing RLM process; (2) applying fairness to avoid a premature radio link failure (RLF) ([0138]: the parameter includes a timer with extra delay so that declaring failure is avoided early); (3) updating an expiry of a timer to avoid an RLF until after expiry of the updated timer ([0138]: the parameter includes an expiry timer for long range extension mode that is different from the normal mode so that declaring failure is avoided until the expiry timer of the long range extension mode); or (4) continuing an RLM process or resetting an RLM process selectively based on one or more rules to avoid the premature RLF or a delayed RLF.

Regarding claim 49, Balachandran discloses all features of claim 26 as outlined above. 
Balachandran further discloses wherein the one or more attributes indicate any of ([0059]-[0060]: numbers N310, N311, counter V310, timer T310, and thresholds Qout and Qin (=one or more attributes) are associated with out-of-sync indications and in-sync indications): 
a respective RLM-RS resource, an RLM-RS resource group, or an RLM-RS type associated with the set of in-sync indications and/or the set of out-of-sync indications; 
a CORESET or a CORESET group associated with the set of in-sync indications and/or the set of out-of-sync indications; 
a beam group associated with the set of in-sync indications and/or the set of out-of- sync indications; and 
a respective BLER threshold associated with the set of in-sync indications and/or the set of out-of-sync indications ([0022], [0059]: thresholds Qin and Qout are used for BLER and are associated with out-of-sync indications and in-sync indications).

Regarding claim 59, Balachandran discloses all features of claim 26 as outlined above. 
Balachandran further discloses further comprising: 
reconfiguring at least one BLER threshold of the first set of BLER thresholds from a first BLER threshold to a second BLER threshold ([0071], [0073]: WD 16 modifies parameters, such as thresholds Qin and Qout corresponding to BLER, from normal values to modified values (=from a first BLER threshold to a second BLER threshold). For example, Figs. 5 and 8, [0070], [0121]: WD 16-1 applies the modified values (=first set of BLER thresholds)).

Regarding claim 60, Balachandran discloses all features of claim 59 as outlined above. 
Balachandran further discloses wherein after the reconfiguring, the one or more attributes associated with the one or more in-sync indications and/or the one or more out-of- sync indications ([0022], [0059]-[0060]: parameters Qin and Qout (=one or more attributes), i.e., thresholds Qin and Qout, are associated with out-of-sync indications and in-sync indications) are based on configuration information of an RLM process prior to and after the reconfiguration of the at least one BLER threshold ([0062]: the parameters Qin and Qout are RLM parameters (=configuration information of an RLM process). [0071], [0073]: WD 16 modifies the RLM thresholds Qin and Qout corresponding to BLER, from normal values to modified values (=RLM process prior to and after the reconfiguration of the at least one BLER threshold)).

Regarding claim 45, Balachandran discloses A method, implemented by a wireless transmit/receive unit (WTRU) (Figs. 5 and 8: WD 16-1 (=WTRU)), to transition from a first Radio Resource Control (RRC) configuration associated with first BLER thresholds to a second RRC configuration associated with second BLER thresholds (Figs. 5 and 8, [0069], [0121]-[0122]: WD 16-1 determines to operate in long range extension mode (=second RRC configuration) from normal mode (=first RRC configuration) upon receiving an RRC request to operate in long range extension mode that includes modified values for RLM, RLF detection, and RLF recovery parameters (=second BLER thresholds). [0071]: WD 16 modifies parameters from normal values to modified values for long range extension mode and thus transitions from normal mode to long range extension mode. [0073]: the parameters include thresholds Qin and Qout corresponding to BLER, and the values of the parameters are different for normal mode and long extension mode. For example, in normal mode (=first RRC configuration) the parameters Qin and Qout are 2% BLER and 10% BLER (=first BLER thresholds). [0022]: in long range extension mode (=second RRC configuration) the parameters Qin and Qout are greater than 2% BLER and 10% BLER (=second BLER thresholds)), the method comprising: 
receiving configuration information indicating the second RRC configuration (Fig. 8, [0120]-[0122]: WD 16-1 receives in step 800 an RRC request (=configuration information) to operate in long range extension mode (=second RRC configuration) that includes modified values for RLM, RLF detection, and RLF recovery parameters); 
determining a compensation for a new RRC configuration process associated with the second RRC configuration during a transition to the second RRC configuration based on an existing radio link monitoring (RLM) status ([0112], [0121]-[0122]: WD 16-1 applies modified values, i.e., frequency parameter, to at least RLM for long range extension mode (=new RRC configuration process associated with the second RRC configuration). Note: [0148] of Applicant’s original specification refers compensation to modifications/changes made to timers, counters, and/or logic. Therefore, the examiner reads “compensation” as “modification” or “change”. Also, applying modified values to an RLM is changing an existing RLM. [0071]: modifying the parameters from normal values to modified values for long range extension mode is a transition from normal mode to long range extension mode. [0138]-[139]: modifying a timer value and/or a threshold value to be larger in the long range extension mode as compared to a timer value or threshold value in normal mode); 
determining whether a Radio Link Failure (RLF) has occurred based on the second BLER thresholds associated with the second RRC configuration and the determined compensation ([0138]-[0139]: WD 16 declares failure of the wireless link based on the modified threshold value of the long range extension mode, i.e., after the modification of the timer and/or threshold); and 
sending, by the WTRU, a message, on condition that the RLF occurred ([0138]-[0139]: WD 16 declares failure of wireless link. [0060]-[0061]: upon detecting RLF failure, WD 16-1 performs cell selection procedure in step 108/208 with a base station, i.e., triggers RRC connection re-establishment with the selected cell).

Regarding claim 47, Balachandran discloses all features of claim 45 as outlined above. 
Balachandran further discloses wherein a respective BLER threshold of the first or second BLER thresholds is associated with a service type ([0059]: threshold Qout that is associated with BLER for Qout with BLER 10% (=first BLER threshold) and Qout with BLER greater than 10% (=second BLER threshold), is used by a device that supports MTC (=service type) or other types).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 48 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balachandran et al. (US 2015/0271763 A1) in view of Akoum et al. (US 2019/0053293 A1).

Regarding claim 48, Balachandran discloses all features of claim 47 as outlined above. 
Balachandran does not disclose, but Akoum discloses discloses wherein the service type is any of: ultra-reliable low latency (URLLC), enhanced massive mobile broadband (eMBB), or enhanced machine-type communication (eMTC) ([0044], [0046]: different quality of service requirements of different usage scenarios, i.e., eMBB, URLLC, mMTC, etc.).

Doing so allows the UE to determine out-of-sync measurement for URLLC traffic faster or more often than for eMMB traffic because the BLER value threshold value for URLLC traffic may be for example 5% while the BLER threshold value for eMMB traffic may be for example 12% (Akoum: [0048]).

Regarding claim 50, Balachandran discloses all features of claim 26 as outlined above. 
Balachandran does not disclose, but Akoum discloses further comprising: 
obtaining, by the WTRU, a type of service associated with a communication ([0044], [0046]: UE is configured / provided with information for RLM, RLF, and RRC connection re-establishment procedures based on different quality of service requirements of different usage scenarios, i.e., eMBB, URLLC, mMTC, etc.); and 
selecting, by the WTRU, the at least one BLER threshold in accordance with the obtained type of service ([0048]: UE may use BLER value threshold value for URLLC or BLER threshold value for eMMB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the WD 16-1, as taught by Balachandran, to use a BLER value threshold value for URLLC or eMMB based on provided information for different quality of service requirements of different usage scenarios, such as eMBB, URLLC, mMTC, etc., as taught by Akoum.
Doing so allows the UE to determine out-of-sync measurement for URLLC traffic faster or more often than for eMMB traffic because the BLER value threshold value for URLLC traffic may be for .

	Claim(s) 51-54 and 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balachandran et al. (US 2015/0271763 A1) in view of Kim et al. (US 2018/0092156 A1).

Regarding claim 51, Balachandran discloses all features of claim 26 as outlined above. 
Balachandran does not disclose, but Kim discloses further comprising: 
mapping, by the WTRU, one or more RLM reference signal (RLM-RS) resources to at least one BLER threshold of the first set of BLER thresholds ([0313]: terminal maps a RLM-RS resource of a serving beam 4f-54 to a specific threshold value Qout. [0307]: the specific threshold value Qout is a signal quality value satisfying BLER), for each respective RLM-RS resource that is mapped ([0313]: the RLM-RS resource mapped to the specific threshold value Qout): 
determining, by the WTRU, a BLER of the respective RLM-RS resource ([0313]: terminal measures signal quality of the RLM-RS resource. [0307]: the signal quality satisfies BLER), and 
comparing the determined BLER of the respective RLM-RS resource with the at least one mapped BLER threshold associated with the respective RLM-RS resource ([0313]: terminal compares the measured signal quality of the RLM-RS resource with the specific threshold value Qout. [0307]: the specific threshold value Qout is a signal quality value satisfying BLER).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the WD 16-1, as taught by Balachandran, to map RLM-RS to a specific threshold value Qout satisfying BLER, measure the signal quality of the RLM-RS, 
Doing so allows the terminal to perform radio link monitoring (Kim: [0313]) and declare RLF when the measured signal quality is worse than the specific threshold value; and thus the terminal can perform reestablishment process for connection recovery (Kim: [0311]) at a frequency of the system in which the RLF has occurred and where TDM operation is not performed in order to maximize the success rate of the reestablishment (Kim: [0279]).

Regarding claim 52, Balachandran in view of Kim discloses all features of claim 51 as outlined above. 
Balachandran does not disclose, but Kim further discloses further comprising: 
grouping two or more of the RLM-RS resources that are associated with any of: one CORESET, a group of CORESETs, or a beam group (Fig. 4F, [0313]-[0314], [0318]: terminal groups three RLM-RS resources of beam group 4f-63); 
determining a composite BLER specific to the grouped RLM-RS resources based on the determined BLER (Fig. 4F, [0313]-[0314], [0318]: terminal measures the collective signal quality of the specific beam group 4f-63 that comprises three RLM-RS resources. [0319]-[0323]: the collective signal quality is based on the measured signal quality of the serving beam 4f-55. [0307]: the signal quality satisfies BLER); and 
comparing the composite BLER specific to the grouped RLM-RS resources with one of the at least one mapped BLER threshold (Fig. 4F, [0324]: terminal compares the collective signal quality of the beam group 4f-63 that comprises three RLM-RS resources with the specific threshold value. [0307]: the specific threshold value Qout is a signal quality value satisfying BLER).

Doing so overcomes the problem of declaring RLF based on a signal quality of only one serving beam (Kim: [0313]) by measuring and comparing a collective signal quality of a beam group with the threshold and performing radio link recovery operation for changing the serving beam (Kim: [0324]).

Regarding claim 53, Balachandran in view of Kim discloses all features of claim 52 as outlined above. 
Balachandran discloses wherein the generating of the one or more in-sync indications and/or one or more out-of-sync indications ([0022], [0059]-[0060]: WD 16-1 generates out-of-sync indications and in-sync indications based on RLM parameters, such as the thresholds Qin and Qout) but Balachandran does not disclose, but Kim further discloses the generating comprises generating the one or more in-sync indications and/or one or more out-of-sync indications for ([0326]: terminal generates and reports radio link problem indicator which corresponds to out-of-sync indicator): (1) each comparison of the determined BLER of the respective RLM-RS resource with the at least one mapped BLER threshold associated with the respective RLM-RS resource ([0326]: terminal generates and reports the out-of-sync indicator when the signal quality of the serving beam is lower than a first threshold value and the collective signal quality of the specific beam group is lower than a second threshold value. [0313]: terminal compares the measured signal quality of the RLM-RS resource of the serving beam with the specific threshold value Qout. [0307]: the specific threshold value Qout is a signal quality value satisfying BLER), or (2) a set of comparisons associated with the grouped RLM-RS resources ([0326]: terminal generates and reports the out-of-sync indicator when the signal quality of the serving beam is lower than a first threshold value and the collective signal quality of the specific beam group is lower than a second threshold value. [0313]-[0314], [0318]: the grouped RLM-RS resources of beam group 4f-63 is measured as a collective signal quality. [0324]: the collective signal quality is compared with the specific threshold value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the WD 16-1, as taught by Balachandran, to generate out-of-sync indicators for the signal quality of the RLM-RS resource of the serving beam with a specific threshold value and the collective signal quality of the specific beam group with a specific threshold value, as taught by Kim.
Doing so allows the terminal to declare RLF when a second timer expires and perform a second process including reporting RLF to the network after establishing a connection to a reestablishment process (Kim: [0326]) at a frequency of the system in which the RLF has occurred and where TDM operation is not performed in order to maximize the success rate of the reestablishment (Kim: [0279]).

Regarding claim 54, Balachandran in view of Kim discloses all features of claim 51 as outlined above. 
Balachandran discloses wherein the generating of the one or more in-sync indications and/or one or more out-of-sync indications ([0022], [0059]-[0060]: WD 16-1 generates out-of-sync indications and in-sync indications based on RLM parameters, such as the thresholds Qin and Qout) but Balachandran does not disclose, but Kim further discloses the generating comprises generating the one or more in-sync indications and/or one or more out-of-sync indications associated with ([0326]: terminal generates and reports radio link problem indicator which corresponds to out-of-: (1) the at least one mapped BLER threshold ([0326]: terminal generates and reports the out-of-sync indicator when the signal quality of the serving beam is lower than a first threshold value and the collective signal quality of the specific beam group is lower than a second threshold value. [0313]: terminal maps a RLM-RS resource of a serving beam 4f-54 to a specific threshold value Qout. [0307]: the specific threshold value Qout is a signal quality value satisfying BLER), (2) a subset of the at least one mapped BLER threshold ([0326]: terminal generates and reports the out-of-sync indicator when the signal quality of the serving beam is lower than a first threshold value and the collective signal quality of the specific beam group is lower than a second threshold value. [0313]: terminal maps a RLM-RS resource of a serving beam 4f-54 to a specific threshold value Qout. [0307]: the specific threshold value Qout is a signal quality value satisfying BLER. Note: there may be only one mapping; thus the “subset of the at least one” is the one mapping); or (3) for each of the at least one mapped BLER threshold ([0326]: terminal generates and reports the out-of-sync indicator when the signal quality of the serving beam is lower than a first threshold value and the collective signal quality of the specific beam group is lower than a second threshold value. [0313]: terminal maps a RLM-RS resource of a serving beam 4f-54 to a specific threshold value Qout. [0307]: the specific threshold value Qout is a signal quality value satisfying BLER. Note: there may be only mapping; thus “each of the at least one” is the one mapping).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the WD 16-1, as taught by Balachandran, to generate out-of-sync indicators for the signal quality of the RLM-RS resource of the serving beam with a specific threshold value satisfying BLER, as taught by Kim.
Doing so allows the terminal to declare RLF when a second timer expires and perform a second process including reporting RLF to the network after establishing a connection to a reestablishment process (Kim: [0326]) at a frequency of the system in which the RLF has occurred and where TDM 

Regarding claim 56, Balachandran in view of Kim discloses all features of claim 51 as outlined above. 
Balachandran discloses wherein the generating of the one or more in-sync indications and/or one or more out-of-sync indications ([0022], [0059]-[0060]: WD 16-1 generates out-of-sync indications and in-sync indications based on RLM parameters, such as the thresholds Qin and Qout) but Balachandran does not disclose, but Kim further discloses the generating comprises generating a composite set of in-sync indications and/or out-of-sync indications for each of the at least one mapped BLER thresholds ([0326]: terminal generates and reports the radio link problem indicator which corresponds to out-of-sync indicator when the signal quality of the serving beam is lower than a first threshold value and the collective signal quality of the specific beam group is lower than a second threshold value. [0313]: terminal maps a RLM-RS resource of a serving beam 4f-54 to a specific threshold value Qout. [0324]: terminal compares the collective signal quality of the beam group 4f-63 that comprises three RLM-RS resources with the specific threshold value. [0307]: the specific threshold value Qout is a signal quality value satisfying BLER) or N composite sets of in-sync indications and/or out-of-sync indications for M BLER thresholds, where N and M are positive integer values, and N is less than or equal to M ([0326]: terminal generates and reports the radio link problem indicator which corresponds to out-of-sync indicator when the signal quality of the serving beam is lower than a first threshold value and the collective signal quality of the specific beam group is lower than a second threshold value. [0313]: terminal maps a RLM-RS resource of a serving beam 4f-54 to a specific threshold value Qout. [0324]: terminal compares the collective signal quality of the beam group 4f-63 that comprises three RLM-RS resources with the specific Note: when N and M are 1, then there is only 1 composite set of IS and/or OOS indication and only 1 threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the WD 16-1, as taught by Balachandran, to generate out-of-sync indicators for the signal quality of the RLM-RS resource of the serving beam and the collective signal quality of the beam group with specific threshold values satisfying BLER, as taught by Kim.
Doing so allows the terminal to declare RLF when a second timer expires and perform a second process including reporting RLF to the network after establishing a connection to a reestablishment process (Kim: [0326]) at a frequency of the system in which the RLF has occurred and where TDM operation is not performed in order to maximize the success rate of the reestablishment (Kim: [0279]).

Regarding claim 57, Balachandran in view of Kim discloses all features of claim 51 as outlined above. 
Balachandran does not disclose, but Kim further discloses further comprising: 
determining, prior to the mapping, a first set of BLER thresholds to be mapped with the one or more RLM-RS resources (Fig. 4H, [0328]: terminal derives first threshold value and second threshold value in step 4h-05 or is provided with both thresholds from a network before measuring and comparing the signal qualities of the serving beam and the beam group with the thresholds in steps 4h-20, 4h-25, and 4h-35. The thresholds values satisfy BLER. [0313]: terminal maps a RLM-RS resource of a serving beam 4f-54 to a specific threshold value Qout. [0324]: terminal compares the .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the WD 16-1, as taught by Balachandran, to derive or obtain thresholds satisfying BLER before using the thresholds to compare with measured signal qualities, as taught by Kim.
Doing so allows the terminal to derive the threshold values and influence the relationship between the thresholds and the BLER based on the terminal performance and implementation (Kim: [0328]).

	Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balachandran et al. (US 2015/0271763 A1) in view of Kim et al. (US 2018/0092156 A1) and Nagaraja et al. (US 2019/0058532 A1).

Regarding claim 55, Balachandran in view of Kim discloses all features of claim 51 as outlined above. 
Balachandran in view of Kim does not disclose, but Nagaraja discloses wherein: 
the mapping of the one or more RLM-RS resources includes mapping each RLM-RS resource to two or more BLER thresholds of the first set of BLER thresholds ([0073]: in an RLM function, a UE applies a first signal quality threshold to at least one of first RS or a second RS to determine signal quality, wherein the signal quality correspond to BLER. [0075]: the UE can also use different thresholds for determining signal quality in the RLM function); and 
the comparing of the determined BLER of the respective RLM-RS resource with the at least one mapped BLER threshold includes comparing of the determined BLER associated with each respective RLM-RS resource or a group of RLM-RS resources to the two or more mapped BLER thresholds ([0075]: in the RLM function, the UE can compare the determined signal qualities to different thresholds. [0073]: the signal qualities correspond to BLER and are determined with respect to the first and/or second RS in the RLM function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the WD 16-1, as taught by Balachandran, and the terminal, as taught by Kim, to apply different thresholds to different RLM-RSs to determine signal qualities corresponding to BLER and compare the determined signal qualities to the different thresholds, as taught by Nagaraja.
Doing so allows the UE to compare each of the signal qualities to different thresholds to determine whether it is in-sync or out-of-sync instead of comparing a maximum, minimum, or combination of the signal qualities to a single threshold (Nagaraja: [0075]) and allows the base station to make a decision whether to configure the UE to use the different RSs for RLM when a single signal quality metric of a single RS is below a threshold (Nagaraja: [0064]).

	Claim(s) 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balachandran et al. (US 2015/0271763 A1) in view of Kim et al. (US 2018/0092156 A1), Yang et al. (US 2020/0382976 A1), and Parolari et al. (US 2004/0081248 A1).

Regarding claim 58, Balachandran in view of Kim discloses all features of claim 57 as outlined above. 
Balachandran in view of Kim discloses BLER thresholds (Balachandran: [0073]: the parameters include thresholds Qin and Qout corresponding to BLER. For example parameters Qin and Qout are 
Balachandran does not disclose further comprising: 
determining, after the mapping, that a second set of BLER thresholds is be mapped with the one or more RLM-RS resources and/or other RLM-RS resources; and modifying from a mapping of the one or more RLM-RS resources with the first set of BLER thresholds to a different mapping of the one or more RLM-RS resources and/or the other RLM-RS resources with the second set of BLER thresholds or remapping the one or more RLM-RS resources and/or the other RLM-RS resources with the second set of BLER thresholds, wherein the comparing of the determined BLER with the at least one mapped BLER7Application No. 16/646,491Docket Ref.: 2017P00772WOUS threshold includes comparing the determined BLER of the respective RLM-RS resources with the second set of modified or remapped BLER thresholds.
However, Yang discloses further comprising: 
determining, after the mapping, that a second set of thresholds is be mapped with the one or more RLM-RS resources and/or other RLM-RS resources ([0055]: during a RLM procedure performed by a UE, a network device may reconfigure a configuration of RLM reference signal. For example, Fig. 1, [0050]-[0052]: the UE receives RLM parameters of RS such as respective thresholds and then the UE receives reconfiguration (=after the mapping), i.e., reconfigured RLM RS such as reconfigured thresholds (=second thresholds) corresponding to radio link in-sync counter, radio link out-of-sync counter, and radio link failure timer); and 
modifying from a mapping of the one or more RLM-RS resources with the first set of thresholds to a different mapping of the one or more RLM-RS resources and/or the other RLM-RS resources with the second set of thresholds or remapping the one or more RLM-RS resources and/or the other RLM-RS resources with the second set of thresholds ([0050]-[0052]: the UE configures the RLM parameters of RS such as respective thresholds and then reconfigures the .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the functionality of Yang’s UE, i.e., to reconfigure configuration based on received reconfiguration of RLM RS such as reconfigured thresholds, to the WD 16-1 that uses thresholds Qin and Qout corresponding to BLER, as taught by Balachandran, and the terminal using threshold values satisfying BLER, as taught by Kim.
Doing so allows the UE to continue to perform the radio link monitoring operation in accordance with the reconfigured RLM parameter in case that various reference signals are supported by the network (Yang: [0055]) by maintaining or resetting all of or parts of enabled counting units (radio link in-sync counter, radio link out-of-sync counter, and radio link failure timer (Yang: [0056]-[0057]).
Kim discloses wherein the comparing of the determined BLER with the at least one mapped BLER7Application No. 16/646,491Docket Ref.: 2017P00772WOUS threshold ([0313]: terminal compares the measured signal quality of the RLM-RS resource with the specific threshold value Qout. [0307]: the specific threshold value Qout is a signal quality value satisfying BLER).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the WD 16-1, as taught by Balachandran, to compare the measured signal quality of the RLM-RS with the threshold value Qout satisfying BLER, as taught by Kim.
Doing so allows the terminal to perform radio link monitoring (Kim: [0313]) and declare RLF when the measured signal quality is worse than the specific threshold value; and thus the terminal can perform reestablishment process for connection recovery (Kim: [0311]) at a frequency of the system in which the RLF has occurred and where TDM operation is not performed in order to maximize the success rate of the reestablishment (Kim: [0279]).
includes comparing the determined BLER of the respective RLM-RS resources with the second set of modified or remapped BLER thresholds.
However, Parolari discloses the comparing includes comparing the determined BLER of the respective RLM-RS resources with the second set of modified or remapped BLER thresholds ([0124]: the calculated BLER is compared with the updated BLER thresholds).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the functionality of Parolai’s mobile station, i.e., to further compare the calculated BLER with updated BLER thresholds, to the combined teachings of Balachandran in view of Kim and Yang, i.e., Balachandran’s WD 16-1 and Kim’s terminal that use BLER thresholds and are programmed to reconfigure configuration based on received reconfiguration of RLM RS such as reconfigured thresholds, as taught by Yang.
Doing so provides a means to compare the calculated BLER with the updated BLER thresholds in order to obtain a criterion for changing the actual MCS (Parolari: [0124]). 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478